Citation Nr: 0305828	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  95-16 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for myocardial 
infarction secondary to service-connected disability of 
varicose veins of the left leg for purposes of accrued 
benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  The veteran died in April 1994.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
April 1994 of respiratory failure due to hypoxic 
encephalopathy, due to cardiac arrest.  A revised copy of the 
death certificate reflects varicose veins as an other 
significant condition contributing to death, but not 
resulting in the underlying cause. 

3.  At the time of the veteran's death, service connection 
was in effect for varicose veins of the left leg, evaluated 
as 10 percent disabling.

4.  A claim for service connection for myocardial infarction 
as secondary to the varicose veins of the left leg was 
pending at the time of the veteran's death.

5.  The veteran's cardiovascular disease is not causally 
related to his service-connected varicose veins of the left 
leg.

6.  Respiratory disease, hypoxic encephalopathy, or 
cardiovascular disease are not of service origin or causally 
related to a service connected disease or injury.

7.  A service-connected disability did not contribute 
substantially or materially to the cause of the veteran's 
death.


CONCLUSIONS OF LAW

1.  Myocardial infarction was not incurred in or aggravated 
in service nor is it proximately due to service-connected 
varicose veins; there are no accrued benefits payable.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 
(2002).

2.  Varicose veins of the left leg did not cause, or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2002).

3.  The requirements for payment of Chapter 35 Dependents' 
Educational Assistance benefits have not been met.  
38 U.S.C.A. §§ 3501, 3510, 5107 (West 2002); 38 C.F.R. 
§ 3.807 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

Under the provisions of the VCAA, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for benefits.  
Additionally, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim.

The Board finds that the VA has provided the appellant with 
proper notice of the type of evidence, medical and otherwise, 
necessary in order to complete her claim.  While the 
appellant was initially advised of the type of evidence 
required to establish a well-grounded claim, which is no 
longer a valid basis for service connection, the basic 
elements for establishing service connection irrespective of 
the "well-grounded" doctrine, have remained unchanged.  The 
Board concludes that discussions contained in the rating 
decisions, Statement of the Case, Supplemental Statements of 
the Case, and in subsequent correspondence from VA, have 
provided her with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate her claim.  Further, the appellant was 
specifically advised by letter dated in August 2002 of the 
change in law brought about by enactment of the VCAA and that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, service 
department, Social Security, and other federal agencies.  She 
was also advised that it was her responsibility to either 
send medical treatment records from any private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for her.  The Board therefore finds that VA has 
complied with the revised notice requirements of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that all relevant facts have been 
properly developed, and that all available, relevant evidence 
necessary for an equitable disposition of the issues on 
appeal have been identified and obtained.  The appellant has 
also provided testimonial evidence in support of her claim 
during a November 1998 hearing.  The record reflects that, in 
support of her claim, the appellant has submitted treatment 
reports and medical statements for consideration.  Further, 
the RO sought an expert medical opinion in order to discern 
the circumstances involved in the cause of the veteran's 
death.  The appellant thereafter submitted additional 
evidence and argument in support of her claim.  The record 
discloses that the Board undertook additional development in 
this matter in February 2001, to include obtaining further 
medical opinion evidence.  The Board is not aware of any 
additional relevant evidence which has not been associated 
with the claims file.  Therefore, the Board concludes that 
all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate the appellant's claim.  

Factual Background

In this case, the veteran's death certificate reflects that 
the veteran died in April 1994 of respiratory failure due to 
hypoxic encephalopathy, due to cardiac arrest.  Of record is 
a copy of the death certificate which was revised to include 
varicose veins as a significant condition contributing to 
death, but not resulting in the underlying cause of death.  

At the time of his death, service connection was in effect 
for varicose veins of the left leg, evaluated as 10 percent 
disabling.  

Service medical records indicate that the veteran was treated 
for varicose veins of the left lower extremity.  On 
separation examination in June 1946, physical examination 
showed no abnormality of the cardiovascular system, 
respiratory system, or nervous system.  Service connection 
was established for varicose veins of the left leg in a June 
1946 rating decision and a noncompensable evaluation was 
assigned for this disability.  

An October 1948 VA examination report revealed a diagnosis of 
varicose veins, moderate, left ankle.  Examination was 
negative for any other pertinent findings.  X-ray studies of 
the chest showed multiple calcifications in the left 
hiliumand in the left anterior fourth interspace suggestive 
of an old, inactive, tuberculous foci.  A special pulmonary 
examination found no pulmonary disease.

In a subsequent rating decision in November 1948, a 10 
percent evaluation was assigned for the service-connected 
disability.  That rating evaluation remained in effect until 
the time of the veteran's death.  

At an October 1956 VA examination, the evaluation revealed 
slight to moderately symptomatic varicose veins of the left 
lower extremity.  There were no other pertinent clinical 
findings noted on examination.  X-ray studies of the chest 
revealed no defect or abnormalities.

Clinical treatment records dated from 1964 through 1990 
document intermittent treatment and evaluation for 
varicosities involving the left and right lower extremities.  
An April 1990 hospital report indicates that the veteran 
received nebulizer therapy.  X-ray studies of the chest 
revealed chronic obstructive pulmonary disease (COPD), and 
old pulmonary granuloma.

Private medical records reflect that the veteran suffered 
hypoxic encephalopathy secondary to myocardial infarction 
with cardiac arrest and a massive stroke in 1991.  The 
veteran was in a neurological vegetative state, and was 
thereafter placed in a private nursing care facility.  

Private medical records show that prior to his death, the 
veteran had readmissions to acute care facilities for 
complications of his encephalopathic state.  His history was 
significant for a history of hypoxic encephalopathy secondary 
to myocardial infarction with cardiac arrest and a massive 
stroke.  Additionally, it was noted that the veteran's 
history was significant for coronary artery disease, 
methicillin-resistant Staphylococcus aureus (MRSA) of 
decubitus ulcers, urinary tract infection, varicose veins, a 
heart murmur, and palpitation.  In May 1993, the veteran was 
admitted for candidemia, supraventricular tachycardia, 
hypoxic encephalopathy, pneumonia (improving), and ventilator 
dependence.  Records noted that the veteran had a history of 
cardiopulmonary arrest 14 months earlier, and that his 
supraventricular tachycardia failed to respond to a course of 
medication.  In June 1993, the veteran was admitted to 
another facility for supraventricular tachycardia.  The 
veteran continued to be evaluated and treated for multiple 
organ failure.  

In a July 1993 letter, C. Smith, M.D., a pulmonologist, 
stated that he had treated the veteran since his February 
1993 admission.  Dr. Smith indicated that according to the 
history obtained from the appellant, the veteran suffered 
with circulatory problems and subsequently suffered 
myocardial infarction.  He reported that the appellant asked 
him whether a circulatory problem can be associated with a 
heart attack.  The doctor acknowledged that while he was not 
the attending physician at the hospital where the veteran was 
treated for myocardial infarction and could not directly 
comment regarding this period, he responded to appellant's 
inquiry by stating that "literature is pretty clear that 
there is association between peripheral vascular disease and 
myocardial infarction."

In September 1993, the veteran was transferred to another 
private facility for evaluation and insertion of suprapubic 
catheter to treat decubitus ulcers.  The diagnoses at that 
time include decubitus ulcers, respiratory failure, cardiac 
arrhythmias, anoxic encephalopathy, penile meatus irritation, 
intermittent pneumonias, anemia, and renal failure.  

In a December 1993 medical statement C. Unger, M.D., a 
cardiologist, noted that the veteran's myocardial infarction 
"may very well have been related to a service connected 
injury."  Dr. Unger indicated that he spoke with the 
appellant regarding the veteran's history, and that according 
to her the veteran remained very sedentary due to the painful 
nature of the disability.  The appellant reported that on the 
date of the myocardial infarction, the veteran experienced 
recurrent symptoms of pain, swelling, and redness of the left 
lower extremity and attempted to "improve his circulation" 
by ambulating, and was apparently assisted in this effort by 
the appellant.  It was further reported that the veteran 
experienced his myocardial infarction while engaged in this 
activity.  Dr. Unger provided the following opinion:

Obviously, it is difficult to make the case 
that the service-connected injury of the left 
lower extremity was the proximate cause of 
the myocardial infarction.  But certainly, 
the patient was extremely reconditioned by 
his service related injury, and was having 
considerable difficulty ambulating as a 
result of it, on the day of the event.  As 
you may be aware, recent articles in the New 
England Journal of Medicine have established 
a causal relationship between physical stress 
and myocardial infarction.

The veteran died in April 1994, while an inpatient at a 
private medical facility.  The cause of death was listed as 
respiratory failure due to hypoxic encephalopathy due to 
cardiac arrest.  

In a March 1995 statement, Dr. Smith stated that the 
appellant reported the veteran sustained injury to his leg in 
service, and that arterial circulatory problems associated 
with that injury and varicose veins made it difficult for 
veteran to walk, and caused swelling in the lower extremity.  
Dr. Smith commented "it appears to me that [veteran] had a 
significant impairment due to this injury which limited his 
ability to exercise, and this lack of exercise conceivably 
could have contributed to his eventual heart attack and 
subsequent demise."  In a March 1997 statement, Dr. Smith 
stated that prior to his arrest, veteran had left leg 
swelling with redness and blood clots based upon information 
provided to him by the appellant.  He indicated that "this 
very well may have represented a deep venous thrombosis and 
subsequent pulmonary embolism, which would, therefore, be 
contributable to his death."  He further noted that direct 
answers in this regard may be obtained from the veteran's 
admission record at the institution where he went after his 
arrest.

In a June 1997 statement, Dr. Smith stated it was his medical 
opinion that a veteran's poor circulation of the lower 
extremities due to varicose veins was a contributory factor 
to his death.  

At a November 1998 hearing, the appellant and her son 
testified that circulatory problems associated with the 
veteran's service-connected disability were so stressful as 
to trigger heart attack or resulted in serious circulatory 
problems that contributed to the veteran's heart attack.

A revised death certificate was received which included 
varicose veins as a significant condition contributing to the 
veteran's death. 

The RO requested the medical director of the VA Medical 
Center to obtain a medical opinion as to the likelihood of a 
relationship between the veteran's service-connected varicose 
veins and the cause of the veteran's death.  In response, Dr. 
W. Merrill replied that there was no evidence that the 
veteran's service-connected varicose veins played a role in 
the veteran's death.  He commented that after reviewing the 
record, he concluded that the veteran had cardiovascular 
disease and died after a long illness secondary to this.  He 
further commented that there is no evidence that varicose 
veins contributed in any way to his death.  He stated that 
there is no medical evidence which supports any relationship 
between varicose veins and the cause of death.

This matter was submitted for further VA evaluation and 
opinion in August 2002.  Specifically, a panel of 
cardiologists was asked to render an opinion whether it is as 
likely as not that the veteran's varicose veins in the left 
leg caused or aggravated the myocardial infarction, and 
whether it is as likely as not that the service-connected 
disability contributed materially or substantially combined 
to cause or aid or lend assistance to production of the cause 
of the veteran's death.  In response, the panel of 
cardiologists determined, based upon a review of the record, 
that although the veteran's varicose veins significantly 
affected his quality of life, the condition did not play a 
significant role in the cause of the veteran's death, nor did 
the condition significantly contribute to the underlying 
cause of the veteran's myocardial infarction in 1991.  The 
panel indicated that relevant medical records disclose the 
veteran had numerous risk factors for the development of 
coronary artery disease, to include age, and a lengthy 
history of cigarette smoking.  It was noted that the veteran 
had bilateral varicose veins for which he underwent vein 
stripping, and that venogram revealed no evidence of acute 
deep vein thrombosis.  The veteran's service-connected 
varicose veins of the left leg was noted to have been primary 
manifested by pain and swelling.  It was noted that when the 
veteran's cardiac risk factors are considered in light of the 
his decreased activity level due to his varicose veins, the 
veteran's relative inactivity becomes a very minor portion of 
his overall risk quotient for myocardial infarction.  The 
doctors concluded that the evidence did not support the 
conclusion that the veteran's varicose veins of the left leg 
contributed materially or substantially or aided or lent 
assistance to the production of his death.  The veteran's 
death was noted to be due to complications of hepatic 
encephalopathy caused by the cardiac arrest. 

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  In addition, certain chronic diseases, including 
cardiovascular-renal disease and organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if it becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Service connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury or when a disability is aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Cause of Death

The appellant essentially contends that the veteran died as a 
result of his service-connected varicose veins.  She asserts 
that this is evidenced by the inclusion of the veteran's 
varicose veins on the death certificate as a significant 
contributory cause of death.  Therefore, she maintains that a 
grant of service connection is warranted.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).

In this regard, the service medical records reflect no 
finding diagnostic of a chronic respiratory disorder, hypoxic 
encephalopathy, or cardiovascular disease nor is it contended 
otherwise.  The first post service of these disabilities was 
many years after service.

 The Board recognizes that the veteran was diagnosed with 
varicosities of the left lower extremity in service, and that 
he continued to experience symptomatology associated with 
this disability following his release from service.  Dr. 
Smith, a pulmonologist, suggested that there might be a link 
between the veteran's service-connected varicose veins of the 
left leg and his myocardial infarction.  Further, Dr. Smith 
noted that medical literature indicates an association 
between peripheral vascular disease and myocardial 
infarction, and concludes that the veteran's arterial 
circulatory problems had a significant impairment on veteran, 
limiting his ability and resulting in his deconditioning 
which contributed to his myocardial infarction.  In each of 
his various statements, however, Dr. Smith acknowledged that 
the pertinent history relied upon in rendering his opinion 
has been provided by the appellant.  Further, he acknowledged 
that he was not involved in any care the veteran received 
relative to his myocardial infarction, and directs that such 
information should be obtained from the facility which 
treated the veteran.  Dr. Smith did not offer any specific 
objective clinical findings particular to the veteran's 
assessment and treatment in support of his opinion.

The Board observes that Dr. Unger, a cardiologist, indicated 
that the veteran's myocardial infarction may be related to 
his service-connected disability.  It was noted that the 
appellant reported the veteran was sedentary due to 
symptomatology associated with his service-connected varicose 
veins.  The doctor acknowledged that it would be difficult to 
demonstrate that the service-connected varicose veins were 
the proximate cause of the myocardial infarction.  However, 
he stated that the veteran was extremely deconditioned as a 
result of his circulatory problems, and notes that medical 
literature had established a relationship between physical 
stress and myocardial infarction.  There were no specific 
references to any clinical findings in the veteran's history 
noted in support of the opinion.  In contrast, the panel of 
VA cardiologists indicated that, objectively, the veteran's 
deconditioned status presented a very minor risk factor for 
myocardial infarction as the veteran's history was 
significant for other factors which presented a more 
substantial risk of the development of cardiovascular 
pathology.  It was noted that while the veteran's varicose 
veins affected his quality of life, the condition did not 
have a significant role in the cause of his death.

The Board notes that clinical records dating from 1989 to the 
time of the veteran's death only reference varicose veins in 
the diagnostic assessments, and do not include notations of 
any treatment for this disability.  Clinical treatment 
records do not contain any suggestion that the veteran's 
service-connected varicose veins of the left leg either 
caused or was in any way related to the veteran's cardiac 
event.  The Board finds that while the attending physicians 
note that medical literature have referenced associations 
peripheral vascular disease and physical stress with 
myocardial infarction, neither has cited any objective 
clinical evidence in this instance demonstrating a causal 
relationship between the service-connected disability and the 
cause of the veteran's death.  Under some circumstances, an 
accepted medical treatise may be used to establish the 
required nexus.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998) (holding that medical treatises can serve as the 
requisite evidence of nexus).  However, the Board finds that 
the references to associative findings noted in medical 
literature is so general in nature and nonspecific to the 
veteran's case and does not address the pertinent question 
presented in this instance with a degree of certainty such 
that the opinions regarding the causality between service-
connected disability and the veteran's death are not based on 
objective facts but rather unsubstantiated medical opinion.  
See Sacks v. West, 11 Vet. App. 314 (1998).  In contrast, the 
opinions of Dr. W. Merrill and the panel of cardiologists, 
each of whom reviewed the record, concluded that there is no 
medical evidence to support any relationship between the 
veteran's varicose veins and the cause of his death.  The 
Board therefore finds that the opinions offered by Drs. Smith 
and Unger are simply too speculative and attenuated to serve 
to place the evidence in this matter in equipoise.

The Board may adopt a medical expert opinion where the expert 
has provided reasons and bases for an opinion and has fairly 
considered the material evidence of record that appears to 
support the claimant's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinion must be supported by 
clinical findings in the record), and Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).  

The Board concludes, following a careful and considered 
review of the evidence, that the opinions of Dr. W. Merrill, 
and the panel of VA cardiologists did consider the recorded 
medical history in addition to the appellant's contentions 
and material submitted in support of her claim, to include 
the opinions of the private physicians.  The Board finds that 
the specificity of the opinions of the VA physicians, to 
include the degree of certainty in which these opinions were 
rendered with reference to the objective clinical findings of 
record, make them of significant value in determining the 
critical issue presented in this matter.  Accordingly, the 
Board adopts these opinions. 

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, the doctrine of reasonable doubt is not for 
application.  See Gilbert v. Derwinski, 49 (1990). 




Accrued Benefits

The appellant contends that the veteran's cardiovascular 
pathology was proximately due to circulatory problems 
associated with his service-connected varicose veins of the 
left leg.

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "evidence in the file at date of death" 
may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993). 

In September 1993, the RO denied a claim brought by the 
appellant on behalf of the veteran for service connection for 
myocardial infarction claimed as secondary to service 
connection varicose veins of the left leg.  The appellant 
filed a notice of disagreement with this determination later 
that month in September 1993.  Following the veteran's death 
in April 1994, the RO reviewed the record and denied the 
claim for service connection in a May 1994 rating decision.  

The appellant thereafter filed a substantive appeal in this 
matter in June 1994.  This issue was the subject of a March 
1995 rating decision, to which the appellant also filed a 
timely appeal.  Thus, the claim for accrued benefits was 
filed within one year of the date of the veteran's death.  
See 38 U.S.C.A. § 5121(c).
 
As noted, the veteran was treated in service for varicose 
veins of the left lower extremity in service.  His service 
medical records do not show any diagnostic findings of 
cardiovascular pathology.  There is no other competent 
medical evidence in the record establishing that the veteran 
developed cardiovascular disease during his period of active 
service, or that cardiovascular disease was manifest to a 
compensable degree within one year of his separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

In this regard, the earliest medical evidence of pathology of 
the cardiac system is found in 1978, when the veteran was 
treated for supraventricular tachycardia.  This evidence 
therefore comes approximately 32 years after service.  The 
absence of evidence of treatment or diagnosis of 
cardiovascular disease during this lengthy period weighs 
heavily against a finding that the veteran's cardiovascular 
disease is of service origin.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Further, the evidence does not establish that the veteran's 
myocardial infarction is shown to be proximately due to 
service-connected disability.  While the appellant has 
offered medical opinion evidence regarding an etiological 
relationship between the veteran's development of 
cardiovascular disease and his service-connected varicose 
veins these opinions, as will be explored in greater detail 
below, are at best speculative in nature and unsubstantiated.  
In the absence of evidence establishing a nexus between the 
service-connected varicose veins and cardiovascular disease, 
service connection is not warranted.  

Given the foregoing, and without medical evidence of a nexus 
between the veteran's service and myocardial infarction, the 
Board finds that the preponderance of the evidence is against 
the claim, and service connection for myocardial infarction 
for accrued benefits purposes must be denied. 

 Chapter 35 Benefits

In order to establish entitlement to educational benefits, 
regulations provide that the appellant must meet certain 
criteria.  To be eligible, the applicant must be the 
dependent of a veteran who was discharged from service under 
conditions other than dishonorable, and the veteran must have 
died as a result of a service-connected disability or had 
permanent and total service-connected disability at the time 
of his death.  38 U.S.C.A. § 3501(a)(1)(B), (C), (D), (West 
1991); 38 C.F.R. §§ 3.807, 21.3020.  

An "eligible person" includes the surviving spouse of any 
person who dies as a result of a service-connected 
disability, the spouse of a prisoner of war (POW), and the 
spouse of a person who died with a permanent total disability 
rating. With respect to the appellant's claim for Dependents' 
Educational Assistance benefits, the Board finds that, 
because the veteran's death has been found not be have been 
due to service or a service-connected disability, the 
appellant is not eligible for an award of educational 
benefits.  38 C.F.R. § 21.3021 (2002).  Consequently, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996); Sabonis v. 
Brown, 6 Vet. App. 426 (1994); appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995). 


ORDER

Entitlement to service connection for myocardial infarction, 
for purposes of accrued benefits, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.


Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35, Title 38, United Stated Code, is denied.   



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

